Citation Nr: 0411424	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  96-00 108	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for 
residuals of a 
comminuted fracture of the left humerus.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa Lee, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1971, with a period of inactive duty training (INACDUTRA) in May 
1995.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted the veteran service 
connection for a status-post comminuted fracture of the left 
humeral head (his minor upper extremity), and assigned a 20 
percent disability evaluation.  The veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

This case was previously before the Board in September 1997, June 
1998, August 2000, and April 2003.  After the case was remanded in 
September 1997, a June 1998 Board decision denied the claim.  The 
veteran appealed the Board's June 1998 decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In September 1999, the 
Court vacated the Board's decision concerning this claim and 
remanded the case to the Board for further development and 
readjudication consistent with a Joint Motion (Motion).  Of 
particular relevance, the Motion stated the Board had failed to 
adequately address whether the veteran was entitled to a separate 
disability evaluation for arthritis of the left shoulder and that 
the Board had failed to provide adequate reasons and bases as to 
why a higher disability evaluation was not warranted under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, as well as under the 
provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995).

Thereafter, the veteran submitted additional evidence and 
requested a hearing.  So the Board, in August 2000, remanded his 
case to the RO to consider the additional evidence he had 
submitted, to give him a hearing, and to obtain all of his then 
current left shoulder medical treatment records.  He subsequently 
withdrew his request for a hearing and the RO addressed the newly 
obtained evidence in an October 2000 supplemental statement of the 
case (SSOC).  Following correspondence between the veteran, his 
representative, and the RO, an additional SSOC was issued in May 
2002.  

This case was most recently before the Board in April 2003, at 
which time the Board remanded the claim to the RO to schedule the 
veteran for a VA examination, a VA social and industrial survey, 
and to obtain additional medical evidence.  Following additional 
VA examinations, receipt of medical evidence, and correspondence, 
his claim was returned to the Board.

Unfortunately, for the reasons explained below, this case again 
must be remanded to the RO-but this time via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As a preliminary matter, with regard to the veteran's claim that 
he is unemployable due to his service-connected left humerus 
fracture residuals, the Board has jurisdiction to consider his 
possible entitlement to a TDIU in this appealed claim for an 
increased rating.  The Board has this jurisdiction when that issue 
is raised by assertion or is reasonably indicated by the evidence, 
regardless of whether the RO expressly addressed the issue.  See 
VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  However, the question of TDIU entitlement may be 
considered a component of an appealed increased rating claim only 
if the TDIU claim is based solely upon the disability or 
disabilities that are the subject of the increased rating claim.  
VAOPGCPREC 6-96.  Here, the veteran raised a claim for a TDIU in a 
private medical record to the RO in April 2000, but this claim was 
not adjudicated, and his representative subsequently alleged the 
veteran is unemployable because of his service-connected 
disability.  So the issue of entitlement to a TDIU is reasonably 
raised from the evidence of record in this case.  See EF v. 
Derwinski, 1 Vet. App. 324 (1991).  And since the disposition of 
this claim could potentially impact the disposition of the claim 
for a higher rating for the residuals of the left humerus 
fracture, and vice versa, the claim for a TDIU must be developed 
and adjudicated by the RO before further adjudicating the claim 
for a higher rating for the left humerus fracture residuals.  See, 
e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be rendered 
until a decision on the other issue has been rendered).  This also 
avoids piecemeal adjudication of the claims with common 
parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Additionally, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(2003).  The VCAA applies to all pending claims for VA benefits, 
and provides that the VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The RO provided an 
explanation of the provisions of the VCAA and requested that the 
veteran submit further evidence to substantiate his claim in a 
July 2001 letter.  However, as noted by the veteran's former 
representative in a September 2001 statement, the RO's July 2001 
letter was inadequate because the veteran was not informed as to 
what evidence already had been obtained and what evidence was 
necessary to substantiate the veteran's claim for an increased 
disability evaluation.  Likewise, the Board notes that the RO 
failed to inform him of his rights and responsibilities under the 
VCAA.  Further, mere notification of the VCAA and the need to 
submit additional evidence, without a discussion of his rights and 
responsibilities under the VCAA and the necessary evidence to 
substantiate the claims at hand, is insufficient to comply with 
the VCAA.  As a consequence, his claims were certified to the 
Board without him being given appropriate notice of his rights and 
responsibilities under the VCAA and the evidence necessary to 
substantiate his claims.  And the Board, itself, cannot correct 
this deficiency; the RO must do this instead.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans Claims 
(Court) have mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to substantiate 
a claim, as well as to inform a claimant of which evidence the VA 
will seek to provide and which evidence the claimant is to 
provide, is remandable error).  For example, notification of the 
regulatory provisions, without a discussion of the necessary 
evidence to be obtained with regard to the specific issue before 
the Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy its 
duty to notify the veteran as to what is needed to substantiate 
his claim and its duty to notify him of VA's responsibilities in 
assisting him in the development of his claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Accordingly, despite 
the RO's best efforts to prepare this case for appellate review by 
the Board, a remand is required.

Moreover, although the veteran's service medical records were 
obtained, it is unclear whether all of the veteran's VA and 
military medical records are on file.  In particular, the Board 
notes that the veteran, in October 1997 statements, indicated that 
he had received treatment for his left shoulder at the Fort Devens 
Troop Clinic in Massachusetts during May 1997 and that he was 
treated at a Providence, Rhode Island, VA hospital from August to 
November 1995 and at various intervals in 1996.  He also reported 
treatment at a VA hospital in Columbia, South Carolina, in April 
1997.  Nonetheless, it is unclear whether the RO attempted to 
obtain any additional VA or military treatment records, 
particularly for the aforementioned time periods, which may 
contain important medical evidence or confirmation of the 
veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is deemed to have constructive knowledge of all VA records and 
such records are considered evidence of record at the time a 
decision is made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of the 
decision, although not actually before the AOJ, may constitute 
clear and unmistakable error....").  

In addition, the veteran was afforded a VA mental status 
examination, in order to comply with the Board's April 2003 remand 
request for a social and industrial survey.  While the Board 
acknowledges that the VA examiner obtained a summary of the 
veteran's occupational and educational history, as well as the 
veteran's social and recreational history, the Board notes his 
statements were not supplemented by the RO with additional 
research or information so that his education level, skill level, 
and length of unemployment may be confirmed.  Similarly, the Board 
notes that the VA examiner, who operated under the assumption that 
the VA examination was for purposes of service connection and who 
did not have the claims folder, merely concluded that the veteran 
did not have a mental disability causing social or occupational 
impairment.  But the relevant question at issue involved the level 
of his occupational impairment attributable to his left humerus 
fracture residuals, not any mental illness.

Furthermore, the Board finds that it would be helpful in this case 
to afford the veteran an additional VA examination for his left 
humerus fracture residuals.  The Board realizes he most recently 
underwent VA examinations in May and June 2003 in response to the 
Board's April 2003 remand.  But the reports of those VA 
examinations do not provide the necessary information to determine 
whether his service-connected residuals of the left humerus 
fracture, when standing alone, are so severe that it is impossible 
for him to follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).  Nor 
do the examination reports include the objective clinical findings 
necessary to properly evaluate his service-connected left shoulder 
disability under the Schedule for Rating Disabilities.  See 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.85, Diagnostic 
Codes 5202 (2003).  Similarly, the VA examiners also failed to 
provide the necessary clinical findings required to accurately 
determine the severity and manifestations of his residuals, such 
as whether there is loss of muscle strength, substance, and 
endurance, and weakness, fatigue, pain, and incoordination.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See, too, 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2003).  Likewise, the VA examiners failed to 
confirm whether he has arthritis in his left shoulder and did not 
provide any objective findings as to whether he has subluxation, 
dislocation, or instability in his left shoulder.  See VAOPGCPREC 
9-98 (Aug. 14, 1998) (a separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. § 
4.59).  See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 
1997).  Accordingly, the Board finds that the veteran should be 
afforded an additional VA examination in order to better delineate 
the severity, symptomatology, and manifestations of his left 
humerus fracture residuals.  See 38 U.S.C.A. § 5103A(d)(1); 38 
C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if the 
evidence of record does not contain adequate evidence to decide a 
claim).  

Accordingly, this case is REMANDED to the RO for the following 
development
and consideration:

1.  Review the claims file and ensure that all notification and 
development required by the VCAA is completed in accordance with 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, if any, the veteran is 
expected to provide in support of his claims of entitlement to an 
increased rating for his residuals of a status-post comminuted 
fracture of the left humerus and a TDIU, and the evidence, if any, 
the RO will obtain for him.  Also advise him that he should submit 
any relevant evidence in his possession concerning these claims.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

As well, the VCAA notice must apprise the veteran of the 
provisions of this new law, specifically concerning his claims for 
a disability evaluation in excess of 20 percent for his residuals 
of a status-post comminuted fracture of the left humerus and 
entitlement to a TDIU.  The prior notification, in a July 2001 
letter, was insufficient.  The VCAA notification also must apprise 
him of the kind of information and evidence needed from him, and 
what he could do to help his claims, as well as his and VA's 
responsibilities in obtaining evidence.  And he must be given an 
opportunity to supply additional information, evidence, and/or 
argument in response and to identify additional evidence for VA to 
obtain regarding these claims.  The RO should then obtain any 
referenced records and associate them with the other evidence in 
the claims file.

2.  Obtain the complete records of the veteran's treatment at the 
Fort Devens Troop Clinic in Massachusetts and at VA facilities in 
Providence, Rhode Island and Columbia, South Carolina from 1995 
through 1997.

3.  Ask the veteran to supplement the May 2003 VA examination 
report with an additional statement containing more information 
and details concerning his level of education, skill level, and 
employment history, including insofar as where and when he last 
worked.  With his authorization, obtain and associate with the 
claims file records confirming his employment history.  This may 
require having him complete a TDIU application (VA Form 21-8940), 
but if this is not required to obtain this information, then he 
need not complete the application.


4.  Schedule the veteran for another VA orthopedic examination to 
ascertain the severity and manifestations of his service-connected 
residuals of a status-post comminuted fracture of the left 
humerus.  Conduct all testing and evaluation needed to make this 
determination.  And the examiner should review the results of any 
testing prior to completion of the report and should detail the 
veteran's complaints and clinical findings, clinically correlating 
his complaints and findings to each diagnosed disorder.  The 
examiner should, if possible, indicate what specific symptoms are 
attributable to the service-connected left shoulder disability.  
Please also discuss the rationale of all opinions provided.

The examiner should specifically comment on the veteran's current 
level of impairment due to his left shoulder disorder, and 
identify all joint, muscular, and/or neurological residuals.  
Report the range of motion measurements for his left shoulder, as 
well as indicate what would be the normal range of motion.  
Provide an objective characterization as to whether there is any 
pain, weakened movement, or premature or excess fatigability, and 
whether there is likely to be additional range of motion loss due 
to any of the following:  (1) pain on use, including during flare-
ups or repetitive or prolonged tasks; (2) weakened movement; (3) 
fatigability; or (4) incoordination.  If applicable, provide an 
objective characterization of the duration and severity of such 
exacerbations.  If there is no pain, no limitation of motion 
and/or no limitation of function, etc., please indicate this, too.  
Does the veteran have arthritis in his left shoulder?  If he does, 
please provide a copy of the radiology report confirming X-ray 
findings of arthritis and discuss the extent and etiology of it.  
Does he have ankylosis?  If so, please also indicate the extent of 
it.  Describe and explain any neurological or muscular impairment, 
as well, including whether there are objective clinical 
indications of stiffness, absence of laxity, nerve or ligament 
damage, dislocation, and instability.   Any indications that the 
veteran's complaints of pain or other symptomatology are not in 
accord with the physical findings on examination should be 
directly addressed and discussed in the examination report.  

Since it is important "that each disability be viewed in relation 
to its history[,]" 38 C.F.R. § 4.1 (2003), the claims file must be 
made available to the examiner for review in connection with the 
examination.  The examiner should be provided a full copy of this 
remand, and he/she is asked to indicate that he or she has 
reviewed the claims folder.  

5.  Then readjudicate the claim for a higher rating for the 
service-connected status-post comminuted fracture of the left 
humerus in light of any additional evidence obtained, including 
whether the rating for the left shoulder disorder should be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Also adjudicate the inextricably intertwined claim for a TDIU.  If 
the benefits sought are not granted to his satisfaction, send him 
and his representative a supplemental statement of the case and 
give them time to respond before returning the case to the Board.

The purpose of this remand is to further develop the record, and 
the Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of him until he is notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





